                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        IMMIGRANT LEGAL RESOURCE                         Case No. 20-cv-05883-JSW
                                            CENTER, et al.,
                                   7                     Plaintiffs,                         ORDER GRANTING MOTION FOR
                                   8                                                         LEAVE TO FILE OVERSIZE REPLY
                                                   v.                                        AND INSTRUCTIONS TO COUNSEL
                                   9                                                         Dkt. No. 71
                                            CHAD F. WOLF, et al.,
                                  10                     Defendants.
                                  11

                                  12            The Court has received and considered Plaintiffs’ motion for leave to file an oversize reply
Northern District of California
 United States District Court




                                  13   brief. According to Plaintiffs, Defendants take no position on the motion. The Court GRANTS

                                  14   Plaintiffs’ request. The Plaintiffs note that Defendants have produced the Administrative Record.

                                  15   As of the date of this Order, the Administrative Record has not been filed. To the extent Plaintiffs

                                  16   reply on portions of that record to support their reply brief, they shall be sure to provide copies of

                                  17   those materials to the Court.

                                  18            Accordingly, although the Court’s General Order No. 72-5 suspends the requirement to file

                                  19   chambers copies during this time, the Court HEREBY ORDERS Plaintiffs to submit two sets of

                                  20   chambers copies, printed in double-sided form, of their reply brief and any and all exhibits

                                  21   submitted in support of the reply.

                                  22            The Court requires one set of these double-sided chambers copies to be sent by FedEx

                                  23   directly to the Court to the attention of Chambers of Judge Jeffrey S. White. The other set of the

                                  24   same copies shall be sent by Federal Express to the FedEx Office Print and Ship Center at 3225

                                  25   Fillmore Street, San Francisco, California, 94123, attention Kristin Ring (510-637-1827), by no

                                  26   later than September 16, 2020 at 3:00 p.m.

                                  27   //

                                  28   //
                                   1         IT IS SO ORDERED.

                                   2   Dated: September 14, 2020

                                   3                               ______________________________________
                                                                   JEFFREY S. WHITE
                                   4                               United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                   2
